     Case 2:20-cv-02930-RGK-SK Document 36 Filed 09/30/20 Page 1 of 1 Page ID #:110




 1
                                                                       JS6
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
       Elizabeth Tica,                                Case No: 2:20-cv-02930 RGK (SKx)
12
13                  Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                      XXXXXXXXXX
                                                      DISMISSAL OF ACTION WITH
14                                                    PREJUDICE
             vs.
15
16     Velocity Investments, LLC;
17     Mandarich Law Group, LLP; and
       Does 1 through 5, inclusive.
18
19                        Defendants,
20
21    Based upon the Parties’ Joint Stipulation for Dismissal Of Action With Prejudice, and
22    for good cause appearing, the Court GRANTS the Joint Stipulation For Dismissal. This
23    action is, DISMISSED WITH PREJUDICE on the merits.
24    IT IS SO ORDERED.
25
26    DATED: 9/30/2020                                                            ___
                                                  R. GA
                                                      A
                                                      ARRY KLAUSNER
                                                                  R
27                                                UNITED STATES DISTRICT JUDGE
28


                                                 1
                                                     CASE NUMBER 2:20-cv-02930 RGK (SKx)
